596 So. 2d 515 (1992)
Eliazar Juan OCHOA, Appellant,
v.
STATE of Florida, Appellee.
No. 91-01460.
District Court of Appeal of Florida, Second District.
April 1, 1992.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Eliazar Juan Ochoa pled guilty to leaving the scene of an accident with injury or death and driving without a valid driver's license. In this appeal he challenges several of his conditions of probation.
We agree with appellant that the restitution ordered for damages caused by the accident was error because the damages were not sufficiently related to either of the offenses of which he was convicted. See State v. Williams, 520 So. 2d 276 (Fla. 1988), and Stewart v. State, 571 So. 2d 485 (Fla. 2d DCA 1990). Consequently, we remand for the trial judge to strike that portion of the probation order requiring restitution. Because it was not orally pronounced, we remand for the trial judge to strike special condition (6) of the probation order. Labar v. State, 584 So. 2d 37 (Fla. 2d DCA 1991). We otherwise affirm.
Affirmed but remanded with directions.
SCHOONOVER, C.J., and DANAHY and FRANK, JJ., concur.